04/30/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

               STATE OF TENNESSEE v. MICHAEL SARGENT

                 Appeal from the Criminal Court for Shelby County
                    No. 12-01266       Paula L. Skahan, Judge
                     ___________________________________

                           No. W2018-00517-CCA-R3-CD
                       ___________________________________


The Appellant, Michael Sargent, is appealing the trial court’s denial of his motion to
correct an illegal sentence. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the Court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ. joined.

Robert Golder, Memphis, Tennessee, for the Appellant, Michael Sargent.

Herbert H. Slatery III, Attorney General and Reporter; and Renee W. Turner, Senior
Assistant Attorney General, for the Appellee, State of Tennessee.


                              MEMORANDUM OPINION

        In November 2012, the Appellant pled guilty to one count each of attempted
second degree murder, reckless endangerment, possession of a firearm during the
commission of a felony and possession of a firearm by a convicted felon. The Appellant
received an effective eleven-year sentence. In April 2017, the Appellant filed a motion to
correct an illegal sentence. See Tenn. R. Crim. P. 36.1. The trial court appointed counsel
who subsequently filed an amended motion. The trial court ultimately denied relief. The
Appellant now appeals. Following the filing of the record on appeal and the Appellant’s
brief, the State filed a motion to affirm the ruling of the trial court pursuant to Rule 20.
For the reasons stated below, said motion is hereby granted.
        The Appellant argues his sentence is illegal because of an alleged double jeopardy
violation and because the indictment charging him with possession of a firearm during
the commission of a felony is flawed. Rule 36.1 permits a defendant to seek correction of
an unexpired illegal sentence at any time. See State v. Brown, 479 S.W.3d 200, 211
(Tenn. 2015). “[A]n illegal sentence is one that is not authorized by the applicable
statutes or that directly contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a).
Our Supreme Court has interpreted the meaning of “illegal sentence” as defined in Rule
36.1 and concluded that the definition “is coextensive, and not broader than, the
definition of the term in the habeas corpus context.” State v. Wooden, 478 S.W.3d 585,
594-95 (Tenn. 2015). That court then reviewed the three categories of sentencing errors:
clerical errors (those arising from a clerical mistake in the judgment sheet), appealable
errors (those for which the Sentencing Act specifically provides a right of direct appeal)
and fatal errors (those so profound as to render a sentence illegal and void). Id.
Commenting on appealable errors, the court stated that those “generally involve attacks
on the correctness of the methodology by which a trial court imposed sentence.” Id. In
contrast, fatal errors include “sentences imposed pursuant to an inapplicable statutory
scheme, sentences designating release eligibility dates where early release is statutorily
prohibited, sentences that are ordered to be served concurrently where statutorily required
to be served consecutively, and sentences not authorized by any statute for the offenses.”
Id. The court held that only fatal errors render sentences illegal. Id. A trial court may
summarily dismiss a Rule 36.1 motion if it does not state a colorable claim for relief.
Tenn. R. Crim. P. 36.1(b)(2).

       The Appellant’s challenges do not state a colorable claim for relief pursuant to
Rule 36.1. See State v. Carl Hall, No. W2016-00915-CCA-R3-CD, 2017 WL 1093991 at
*2 (Tenn. Crim. App. Mar. 22, 2017) (Rule 36.1 not proper vehicle for double jeopardy
or defective indictment challenges). As this Court has emphasized, Rule 36.1 “provide[s]
an avenue for correcting allegedly illegal sentences. The Rules does not provide an
avenue for seeking the reversal of convictions.” State v. Jimmy Wayne Wilson, No.
E2013-02354-CCA-R3-CD, 2014 WL 1285622 (Tenn. Crim. App., Mar. 31, 2014)
(emphasis in original).

       In light of the discussion above, we conclude the trial court did not err in
summarily denying the Appellant’s Rule 36.1 motion. The ruling of the trial court is
therefore affirmed pursuant to Court of Criminal Appeals Rule 20.




                                  _____________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE

                                           -2-